            Case 3:20-cv-05378-BJR Document 28 Filed 10/26/20 Page 1 of 4




 1                                                                The Honorable Barbara J. Rothstein

 2

 3

 4

 5

 6

 7

 8

 9

10
                                     UNITED STATES DISTRICT COURT
11
                                    WESTERN DISTRICT OF WASHINGTON
12                                            AT SEATTLE

13   RONALD A. MIKKELSON DDS,
14                                          Plaintiff,   Civil Action No. 2:20-cv-05378-BJR
15            v.
                                                         STIPULATED MOTION AND
16                                                       ORDER
     ASPEN AMERICAN INSURANCE
17   COMPANY,

18                                        Defendant.

19

20

21

22

23

24

25

26

27

28   STIPULATED MOTION AND ORDER CASE:                                           SIDLEY AUSTIN LLP
     2:20-CV-05378-BJR                                                           1420 FIFTH AVE., SUITE 1400
                                                                                 SEATTLE, WA 98101
                                                                                 415.439.1799
             Case 3:20-cv-05378-BJR Document 28 Filed 10/26/20 Page 2 of 4




 1            Plaintiff Ronald A. Mikkelson, DDS and Defendant Aspen American Insurance Company

 2   stipulate that Defendant shall respond to Plaintiff’s amended complaint on the same schedule the

 3   Court has established in three other pending matters between Defendant and plaintiffs represented

 4   by Plaintiff’s counsel, Keller Rohrback.

 5            WHEREAS:

 6            1.       On September 9, 2020, Defendant moved to dismiss Plaintiff’s lawsuit for failure to

 7   state a claim upon which relief can be granted.

 8            2.       On September 28, 2020, Plaintiff filed an amended complaint.

 9            3.       Under the Federal Rules of Civil Procedure, Defendant’s response to Plaintiff’s

10   amended complaint was due October 13, 2020 and is currently due October 27, 2020 pursuant to a

11   stipulation entered by the Court on October 13, 2020.

12            4.       The Court has directed the parties to this action and numerous other COVID-19

13   business interruption insurance actions pending in this District to meet and confer as to how all of

14   those actions might be most efficiently managed. The parties are in the midst of that meet and

15   confer process.

16            5.       The Court has set a case management conference in these actions for November 9,

17   2020.

18            6.       On October 21, 2020, the Court entered orders in three other matters between

19   Defendant and plaintiffs represented by Plaintiff’s counsel. In those orders, the Court stayed

20   Defendant’s deadlines to respond to plaintiffs’ complaints until after the November 9, 2020 case

21   management conference, at which the Court will issue new deadlines. The three other matters are

22   Wade K. Marler, DDS v. Aspen American Insurance Company, No. 2:20-cv-00616-BJR; Karla

23   Aylen, DDS, PLLC v. Aspen American Insurance Company, No. 2:20-cv-00717-BJR; and Kathryn

24   L. Jagow, DDS v. Aspen American Insurance Company, No. 2:20-cv-01205-BJR.

25            7.       In the interest of efficiency, the parties have agreed to place this case on the same

26   schedule the Court set for Marler, Aylen and Jagow.

27            8.       The stipulation will not prejudice either party. The parties do not waive any claims

28   or defenses with this stipulation.
     STIPULATED MOTION AND ORDER CASE:                                                    SIDLEY AUSTIN LLP
     2:20-CV-05378-BJR                                                                    1420 FIFTH AVE., SUITE 1400
                                                                                          SEATTLE, WA 98101
                                                           1                              415.439.1799
            Case 3:20-cv-05378-BJR Document 28 Filed 10/26/20 Page 3 of 4




 1           IT IS HEREBY STIPULATED AND AGREED, pending the Court’s approval, that

 2   Defendant’s obligation to respond to Plaintiff’s complaint is stayed pending the scheduled

 3   November 9, 2020 case management conference, at which the Court will establish a new deadline.

 4            The parties respectfully request the Court to enter the accompanying Proposed Order

 5   granting the relief to which the parties have stipulated.

 6

 7           DATED this 26th day of October, 2020.

 8
             KELLER ROHRBACK L.L.P.                     SIDLEY AUSTIN LLP
 9

10
               /s/ _Karin Swope*___________              /s/ Robin E. Wechkin
11
               Karin Swope, WSBA No. 24015              Robin E. Wechkin, WSBA No. 24746
12             1201 Third Avenue, Suite 3200            SIDLEY AUSTIN LLP
                                                        1420 Fifth Avenue, Suite 1400
               Seattle, WA 98101                        Seattle, WA 98101
13
               Telephone: (206) 623-1900                Telephone: (415) 439-1799
14             kswope@kellerrohrback.com                rwechkin@sidley.com

15             Attorneys for Plaintiff                  Yvette Ostolaza, pro hac vice
                                                        Yolanda C. Garcia, pro hac vice
16             *Signed with permission.                 SIDLEY AUSTIN LLP
                                                        2021 McKinney Avenue, Suite 2000
17                                                      Dallas, Texas 75201
                                                        Telephone: (214) 981-3401
18                                                      Facsimile: (214) 981-3400
                                                        yvette.ostolaza@sidley.com
19                                                      ygarcia@sidley.com

20                                                      Attorneys for Defendant

21

22

23

24

25

26

27

28

     STIPULATED MOTION AND ORDER CASE:                                              SIDLEY AUSTIN LLP
     2:20-CV-05378-BJR                                                              1420 FIFTH AVE., SUITE 1400
                                                                                    SEATTLE, WA 98101
                                                         2                          415.439.1799
            Case 3:20-cv-05378-BJR Document 28 Filed 10/26/20 Page 4 of 4




 1                                               ORDER

 2            The Court has considered Plaintiff Ronald Mikkelson DDS and Defendant Aspen American

 3   Insurance Company’s Stipulated Motion and [Proposed] Order. The Court HEREBY ORDERS

 4   that Defendant’s deadline to respond to Plaintiff’s complaint is stayed pending the November 9,

 5   2020 case management conference, at which the Court will issue a new deadline.

 6   IT IS SO ORDERED.

 7
     Dated:                                               ___________________________________
 8                                                        Honorable Barbara J. Rothstein
                                                          UNITED STATES DISTRICT JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATED MOTION AND ORDER CASE:                                             SIDLEY AUSTIN LLP
     2:20-CV-05378-BJR                                                             1420 FIFTH AVE., SUITE 1400
                                                                                   SEATTLE, WA 98101
                                                      3                            415.439.1799
